Citation Nr: 0940366	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  01-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 
1997 for the award of service connection for a low back 
disability.

2.  Entitlement to an effective date earlier than June 20, 
1997 for the award of a total disability compensation rating 
based on individual unemployability (TDIU).

3.  Whether an effective date can be assigned earlier than 
June 20, 1997 for the establishment of basic eligibility for 
Dependents' Educational Assistance (DEA) benefits under 38 
U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to July 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from February and March 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that granted service 
connection and a 60 percent disability rating for a low back 
disability, effective from June 20, 1997.  The Veteran 
appealed and asserted that he was entitled to an earlier 
effective date for the award.

The Veteran also appealed the effective dates assigned in an 
April 2001 RO decision that awarded a TDIU, effective June 
20, 1997, and established basic eligibility for DEA benefits.  

In December 2002, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  In a December 2005 
decision, the Board denied the Veteran's claims.

The Veteran appealed the Board's December 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum Decision of November 2007, the 
Court vacated the Board's decision and remanded the matter 
for readjudication.  A copy of the Court's Memorandum 
Decision in this matter has been placed in the claims files.

In September 2008, the Board remanded the Veteran's case to 
the RO for further development.


FINDINGS OF FACT

1.  In October 1970, the RO received the Veteran's original 
claim for entitlement to service connection for a low back 
disorder.

2.  In a February 1971 letter, the RO advised the Veteran 
that, since he failed to report for a scheduled VA 
examination, his claim for disability compensation was 
denied.  He was advised that no further action would be taken 
on his claim unless he informed VA of his willingness to 
report for another examination.  The RO's letter was sent to 
the Veteran's last known address; the Veteran did not respond 
to the RO's letter.

3.  The Veteran's 1970 claim for service connection for a 
back disorder was abandoned.

4.  On June 20, 1997, the Veteran submitted a request to 
reopen his claim for service connection for a low back 
disability.  Service connection was ultimately granted on the 
basis of additional medical evidence that provided a medical 
nexus in a February 2001 rating decision that awarded a 40 
percent disability rating, effective June 20, 1997.  In a 
March 2001 rating decision, the RO assigned a 60 percent 
rating for this disability, effective June 20, 1997.

5.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for a back 
disorder between February 1971 and June 1997.

6.  Prior to June 20, 1997, the Veteran had no established 
service-connected disabilities.

7.  On March 30, 2001, the Veteran filed a formal claim for a 
TDIU that was granted by the RO in the April 2001 rating 
decision, effective from June 20, 1997. The Veteran has been 
rated permanently and totally disabled since June 20, 1997.

7.  Service-connected disabilities did not prevent the 
Veteran's substantially gainful employment prior to June 20, 
1997.

8.  In its April 2001 rating decision, the RO established 
basic eligibility for DEA, based on its determination that 
the Veteran was permanently and totally disabled.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 20, 
1997 for the grant of service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.158, 3.400 (2009).

2.  The criteria for an effective date prior to June 20, 1997 
for an award of a TDIU have not been met.  38 U.S.C.A. §5107, 
5110; 38 C.F.R. §§ 3.158, 3.400, 4.16 (2009).

3.  The requirements for basic eligibility for DEA benefits 
under 38 U.S.C.A. Chapter 35 are not met prior to June 20, 
1997.  38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 21.3020, 31.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veteran's claims for effective dates earlier than June 
20, 1997, for the grants of service connection for a low back 
disability and a TDIU, and establishment to basic eligibility 
for DEA benefits, arise from his disagreement with the dates 
assigned following the grant of service connection.  Courts 
have held that once the underlying claim has been granted, 
further notice as to downstream questions, such as the 
effective date, is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (VA's notice obligations do not apply 
to claims that could not be substantiated through notice and 
assistance).  

Nevertheless, in an October 2003 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of, or submit, any further evidence in 
his possession that pertains to his claims.  As such, the 
Board finds that VA satisfied its duty to notify the Veteran 
in this case.

Here, the dispositive factual matters pertain to documents 
that have been on file for many years.  There is no 
indication in the record that there is any additional 
relevant evidence that has not been associated with the 
claims files.  As the current issues are a legal matter, 
there is no need to obtain a VA compensation examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims files shows, or fails to show, 
with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that he filed his original claim for 
service connection in October 1970 and never received any 
subsequent notice from VA.  He also maintains that the RO's 
February 1971 letter informing him of the denial of his claim 
did not advise him of his appellate rights and, thus, cannot 
be considered a final decision.  Therefore, he contends that 
1970 or 1971 is the more appropriate effective date for the 
award of service connection for the low back disability, the 
TDIU, and the DEA benefits.

A.	Factual Background

On October 30, 1970, the RO received the Veteran's original 
claim for entitlement to service connection for a back 
disability.

In a December 1970 letter sent to the Veteran at his current 
address of record, the RO referenced his application for 
disability benefits and advised that further action awaited 
receipt of his military records and requested medical 
evidence.

A Request for Physical Examination (VA Form 21-5207), 
completed by a VA medical center in January 1971, reflects 
that the Veteran failed to report for an orthopedic 
examination scheduled in January 1971.  This form lists the 
Veteran's latest address of record as shown on his original 
application for VA benefits.

In a letter dated February 22, 1971, and addressed to the 
Veteran at his latest address of record, the Cleveland, Ohio, 
RO advised him that his claim was denied because he failed to 
report for his scheduled examination.  The letter told the 
Veteran that no further action would be taken unless he 
informed VA of his willingness to report for an examination 
by signing the statement at the bottom of the letter and 
returning it to VA.  The Veteran did not respond to this 
letter.

On June 20, 1997, the RO received the Veteran's claim for 
service connection for a back disability.  At that time, he 
submitted birth certificates for two of his sons.

In a September 1997 rating decision, the RO denied the 
Veteran's claim for service connection for a low back 
disability, based on a reopened claim.  The Veteran appealed 
this decision and, in a February 2001 rating decision, the RO 
granted service connection for a low back disability (status 
post discectomy and fusion of the lumbosacral spine), 
evaluated as 40 percent disabling, effective June 20, 1997.

In a March 2001 rating decision, the RO assigned a 60 percent 
rating for the service-connected low back disability, 
effective June 20, 1997.

On March 30, 2001, the RO received the Veteran's claim for a 
TDIU.  He said he was too disabled to work since August 1993.  
The Veteran reported that he had three sons, born in 1976, 
1979, and in 1983.

In the April 2001 rating decision, the RO granted the 
Veteran's claim for a TDIU, effective June 20, 1997, and 
awarded basic eligibility for Dependents' Educational 
Assistance, effective April 17, 2001 (and subsequently 
effectuated from June 20, 1997).

In his June 2001 written statement, the Veteran essentially 
asserted that an earlier effective date should be assigned 
for the grant of service connection for a low back disability 
since his original claim was dated in 1970, and since his low 
back disability was aggravated by military service.  The 
Veteran reiterated his assertions in subsequent written 
statements.  

Also in June 2001, the Veteran essentially asserted that an 
earlier effective date should be assigned for the grant of 
DEA benefits, as he was unable to help his children to obtain 
an education since separation from service due to his 
service-connected low back disability.

Then, in July and September 2001 written statements, the 
Veteran asserted that he never received notice to report for 
an examination in 1971, nor did he ever receive the RO's 
February 1971 letter that denied his claim for service 
connection for a low back disability.

During his December 2002 Board hearing, the Veteran 
reiterated many of his contentions, described above.

In an April 2004 rating decision, the RO established service 
connection for depression secondary to a service-connected 
back disability, effective September 23, 2002.

In a September 2004 rating decision, the RO granted service 
connection for paraparesis of the lower extremities, rated 
100 percent disabling, effective July 10, 2004.

In its September 2008 remand, the Board requested that the RO 
clarify whether the Veteran received notice of his appellate 
rights when it denied service connection for a low back 
disorder in the February 1971 letter.  In a November 2008 
supplemental statement of the case, a Decision Review Officer 
indicated that the February 22, 1971 letter did not advise 
the Veteran of his formal appeal rights.

In a December 2008 signed statement, the Veteran said he 
applied for VA benefits in 1970, never heard from VA, and was 
"not aware enough to continue to fight", so he "went on 
with his life".  Thus, he argued that 1970 was the more 
appropriate effective date for the award of service 
connection for a back disability, his TDIU, and the DEA 
benefits.

B.	Legal Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a) (2009), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2006).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158(a); see 38 U.S.C.A. § 501 (West 2002).  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based upon such evidence 
shall commence not earlier than the date of filing the new 
claim.  Id.

1.	Earlier Effective Date for Grant of Service Connection 
for Back Disorder

The Board notes the Veteran's contentions that he never 
received the RO's January and February 1971 notices advising 
him of a scheduled VA examination and the denial of his 
claim.  In addition, he asserts that the RO's February 1971 
letter failed to inform him of his appellate rights and, 
thus, the issue remained pending.

The Board has considered these contentions but finds them 
unpersuasive. A decision cannot be construed as final unless 
the claimant was provided with given notice of his appellate 
rights.  In November 2008, the RO confirmed that the RO's 
February 1971 letter did not advise the Veteran of his formal 
appeal rights.
 
However, the RO's February 1971 letter clearly advised the 
Veteran that no further action would be taken on his claim 
until he informed VA of his willingness to report for a 
medical examination by signing and returning the statement at 
the bottom of the letter.  No response to this letter was 
received from the Veteran within one year of the date stamp 
of the letter.  As noted above, a claim is considered 
abandoned when a claimant does not supply information 
requested by VA within one year of the request.  38 C.F.R. 
§ 3.158.

As noted, the Veteran adamantly denies having received 
notices advising him of a January 1971 scheduled VA 
examination and the February 1971 denial of his claim.  This 
argument fails for several reasons.  First, because neither 
of the letters was returned as undeliverable, the Veteran is 
presumed to have received the notices.  Woods v. Gober, 14 
Vet. App. 214, 220 (2000).  Second, while the Veteran is 
competent to assert that he did not receive the notices, in 
order to rebut the presumptive of regularity, he must submit 
"clear evidence to the effect that [VA's] regular mailing 
practices [were] not regular or that they were not 
followed."  Id.  The Veteran has made no attempt at such a 
showing here, relying instead on his statements that he did 
not receive the letters(s).  A statement that a letter was 
not received is insufficient to rebut the presumption of 
regularity.  See YT v. Brown, 9 Vet. App. 195, 199 (1995).

For the above reasons, the Board finds that the Veteran's 
October 1970 claim for entitlement to service connection for 
a back disorder was abandoned by his failure to respond 
within one year to the February 22, 1971 letter requesting 
that he sign the letter indicating a willingness to report 
for an examination in conjunction with his claim, in 
accordance with 38 C.F.R. § 3.158(a). 

In the case of an abandoned claim, the effective date for a 
subsequent grant of benefits can be no earlier than the 
receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996), aff'd sub nom 
Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).

In this case, the effective date for a subsequent grant of 
service connection for a back disability can be no earlier 
than receipt of the re-filed claim after the abandonment 
that, in this instance, was June 20, 1997.  The Board has 
reviewed the record to determine whether any communication to 
VA made by or on behalf of the Veteran after he abandoned his 
1970 claim and prior to his June 20,1 997 claim could be 
construed as a claim for service connection for a back 
disability.  See Servello v. Derwinski, 3 Vet. App. at 326.  
However, the record before the Board contains no such 
communication and neither the Veteran nor his attorney has 
pointed to any such communication.

2.	Earlier Effective Date for Award of TDIU

The Veteran contends that an earlier effective date should be 
assigned for his TDIU and that a more appropriate date for 
the TIDU award is 1970 or 1971.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability or 
disabilities.  38 C.F.R. § 4.16.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

In the instant case, there was no informal or formal claim 
for a TDIU filed by the Veteran or on his behalf until the 
formal claim he submitted on March 30, 2001. The Board notes 
that the Veteran's TDIU was effectuated from June 20, 1997, 
the effective date of his award of service connection for a 
low back disability, his first service-connected disability.  
Stated in another way, the Veteran had no service-connected 
disabilities in effect prior to June 20, 1997.

As a TDIU is based on unemployability due to service-
connected disabilities and, as the Veteran had no service-
connected disabilities effectuated until June 20, 1997, an 
effective date prior to June 20, 1997 is not warranted for 
the award of a TDIU, since service-connected disabilities did 
not prevent the Veteran's substantially gainful employment 
prior to June 20, 1997.  38 C.F.R. § 4.16.  The law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an effective date 
prior to June 20, 1997 for the TDIU.  Thus, the claim for an 
earlier effective date must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

3. Earlier Effective Date for Basic Eligibility for 
Dependents' Educational Assistance

Finally, the Veteran contends that an effective date in 1970 
or 1971 should be assigned for basic eligibility for Chapter 
35 DEA benefits.

Subject to various provisions, a child of a person who has a 
total disability permanent in nature resulting from a 
service-connected disability is entitled to receive 
educational assistance.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.  Once a dependent is eligible for 
dependents' educational assistance, he still needs to file a 
claim for such assistance.  Governing statutes and 
regulations provide limitations as to the period of 
eligibility, as well as the duration of the educational 
assistance.  38 U.S.C.A. §§ 3511, 3512; 38 C.F.R. §§ 21.3040, 
21.3041.

As noted above, on March 30, 2001, the RO received the 
Veteran's formal claim for a TDIU that was awarded by the RO 
in the April 2001 rating decision, effective from June 20, 
1997 (and at which time the RO found the total rating to be 
permanent in nature as of that date).  In its April 2001 
rating decision, the RO established basic eligibility for 
Chapter 35 DEA benefits, effective from April 17, 2001, based 
on his permanent and total service- connected disability.  
The Veteran was notified of this award by a letter dated on 
April 19, 2001.  Subsequent rating decisions reflect that the 
RO adjusted the effective date for basic eligibility for DEA 
benefits to June 20, 1997.

The effective date of the Veteran's permanent and total 
disability rating is June 20, 1997.  His dependents were not 
eligible for DEA benefits prior to the effective date of his 
award of a permanent and total disability rating.  38 
U.S.C.A. §§ 3501, 3510. Hence, the proper effective date for 
the establishment of basic eligibility for DEA benefits can 
be no earlier than June 20, 1997.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis, supra.  The Board holds that, as a 
matter of law, there is no legal basis for an effective date 
earlier than June 20, 1997 for the establishment of basic 
eligibility for DEA benefits. 


ORDER

An effective date earlier than June 20, 1997, for an award of 
service connection for a low back disability, is denied.

An effective date earlier than June 20, 1997, for an award of 
a TDIU rating, is denied.

An effective date earlier than June 20, 1997 for the 
establishment of basic eligibility for DEA benefits is 
denied.




____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


